          Case 2:21-cv-00310-BWA-DMD Document 17 Filed 02/12/21 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF LOUISIANA

HAOSHENG INTERNATIONAL SHIP LEASE CO., LTD.
     WARRANT OF ARREST
           VS.                                                                CIVIL ACTION
ARGIRONISSOS M/T, ET AL                                                       NO: 21-310
                                                                              SECTION: M(3)


THE PRESIDENT OF THE UNITED STATES OF AMERICA

To the Marshal of the Eastern District of Louisiana, or to his lawful Deputy:

GREETING:

         You are hereby Commanded to seize, and take into your possession and hold, subject
to the orders of this Court, the following property, to wit:

M/T ARGIRONISSOS, IMO NO. 9792852, HER EQUIPMENT, TACKLE, FURNITURE, APPAREL,
APPURTENANCES, ETC., IN REM


and how you have executed this warrant that you make due and prompt return.

        If the character or situation of the property is such that the taking of actual possession is impracticable, you
shall execute this process by affixing a copy of same to the property in a conspicuous place and by leaving a copy of
the complaint and process with the person having possession or his agent.

                                           WITNESS, THE HONORABLE JUDGES OF THIS COURT,

                                           at New Orleans, Louisiana, this 12th day of Februay, 2021

                                           CAROL L. MICHEL, CLERK

                                           By: _________________________
                                                    Deputy Clerk

NOTE: Rule C(6) of the SUPPLEMENTAL RULES FOR ADMIRALTY OR MARITIME CLAIMS AND ASSET
FORFEITURE ACTIONS provides that a person who asserts a right of possession or any ownership interest in the
property that is the subject of this action must file a verified statement of right or interest within 14 days after the
process has been executed or within such other time as the court allows and shall file an answer within 21 days after
filing the statement of interest or right. The statement of right or interest must describe the interest in the property that
supports the person’s demand for its restitution or right to defend the action. An agent, bailee or attorney must state
the authority to file the statement of right or interest on behalf of another. At the time of answering the complaint,
the claimant must also serve answers to any interrogatories served with the complaint


ISSUED FOR: Michael J. Wray
            5151 SAN FELIPE, SUTE 400
            HOUSTON, TEXAS 77056
            713-917-0888
